Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.
Response to Amendment
The amendments to the claims have overcome the previous 35 USC 112(b) rejections and the art rejection over U.S. patent application publication 2018/0354244. The provisional obviousness-type double patenting rejections have been modified in view of the amendments to the claims.
Information Disclosure Statement
The office action form the Korean Patent Office dated 28 May 2022 for Korean application 10-2019-0007594 cited in the information disclosure statement filed 10 June 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
KR 10-2020-0041937 cited in the information disclosure statement of 10 June 2022 is the published Korean application which corresponds to U.S. patent application publication 2019/007954, which has been considered. Thus this Korean patent publication is a cumulative reference  since it teaches the same information as already considered U.S. patent application publication 2019/007954 and therefore, it has a line drawn through it.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1, 2, 4-7 and 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/742,855 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the surface modified quantum dot modified with compounds having chemical formula 1 and 3 claimed in the copending application suggest the surface modified quantum dot claimed in this application since chemical formula 1 and 3 claimed in the copending application include those claimed in claim 3 of this application where L2 in copending chemical formula 1 is an ester group and L2 is copending chemical formula 3 is an ether group, the number of repeating units [L5-O] and [L2-O] in copending formulas 1 and 3 overlap the number of repeating units [L3-O] claimed in this application, the L5 and L2 group of substituted or unsubstituted C1-10 alkylene group in the copending claims are the same as that claimed and meet the provisos of claim 1 and the R1 and R3 groups where they are a substituted or unsubstituted C1-10 alkyl group or C6-20 aryl group are the are the same as that claimed and meet the provisos of claim 1. Both of the copending chemical formulas 1 and 3 encompass and suggest the compounds of claim 2. The quantum dot claimed in the copending application has the same maximum emission as in claim 4 of this application. 
The solvent based curable composition of copending claims 10-14 which comprises the quantum dots of copending claim, a binder resin and a solvent and the cured layer, color filter and display of claims 14, 16 and 18 utilizing the solvent based curable composition of claim 10 suggest the composition, layer, filter and display of claims 12-14, 16, 18 and 20 of this application since the composition of copending claims 10-14, 16 and 18 include the quantum dot of copending claim 1 which suggests the quantum dot of claim 1 of this application.
The non-solvent curable composition as defined by the combination of the teachings in copending claims 3 and 9 and the light diffusing agent embodiment of copending claim 6 suggest that of claim 5 since the compounds having chemical formula 1 and 3 of copending claim 9 are those of copending claims 1-3 as discussed above and the amount of monomer in the copending curable composition falls within that claimed in this application. The limitations of copending claims 4, 5, 7, 8 and the embodiment of the polymerization initiator and light diffusing agent of claim 6 suggest those of claims 6, 7 and 9-11. 
One of ordinary skill in the art would have found it obvious to form a cured layer from the non-solvent curable composition as defined by the combination of the teachings in copending claims 3 and 9 and the light diffusing agent embodiment of claim 6, to use this cured layer as a color filter and to use this color filter in a display device based on copending claims 13, 15 and 17 which are formed from the composition of copending claim 3. The resulting layer, filter and display suggest those of claims 15, 17 and 19 of this application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims, 1-5, 7-11, 15, 17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-13 and 19 of copending Application No. 16/742857 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the non-solvent curable composition as defined by the combination of the teachings in claims 1, 2, 4 and 19 and the light diffusing agent embodiment of claim 6 suggest that of claim 5 since the compounds having chemical formula 1 and 3 of claim 4 are those of claims 1-3, the amount of monomer in the copending curable composition falls within that claimed in this application and the amount of quantum dots overlaps that claimed in this application. The surface modified quantum dot modified with compounds having chemical formula 1 and 3 claimed in the copending application suggest the surface modified quantum dot claimed in this application since chemical formula 1 and 3 claimed in the copending application encompass those claimed in claim 3 of this application where L2 in copending chemical formula 1 is an ester group and L2 is copending chemical formula 3 is an ether group, the number of repeating units [L-O] in copending formulas 1 and 3 overlap and encompasses the number of repeating units [L3-O] claimed in this application and both of the  L groups and the R group in copending chemical formulas 1 and 3 are the same as L1 and L3 as defined in claim 2 of this application and the R group is the same as R1 of this applicants. Both of the copending chemical formulas 1 and 3 encompass and suggest the compounds of claim 3. The limitations of copending claims 5, 7, 8 and the embodiment of the polymerization initiator and light diffusing agent of claim 6 suggest those of claims 4, and 9-11. The monomer of copending claim 3 suggests that of claim 7, when L4, L5 and L6 are all alkylene groups where the total carbon atoms is 5-20. 
 One of ordinary skill in the art would have found it obvious to form a cured layer from the non-solvent curable composition as defined by the combination of the teachings in claims 1, 2, 4 and 19 and the light diffusing agent embodiment of claim 6, to use this cured layer as a color filter and to use this color filter in a display device based on copending claims 11-13 which are formed from the composition of copending claim 1. The resulting layer, filter and display suggest those of claims 15, 17 and 19 of this application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicants request to withdrawn these provisional rejections is acknowledged. It would be improper to withdrawn these provisional rejections since this application and those of the provisional rejections all have the same effective filing date. MPEP 804(I)(B)(1)(b)(ii) states  “If both applications are actually filed on the same day with respect to the conflicting claims; the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome.” Applicant can overcome a provisional nonstatutory double patenting rejections by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application. Applicants have not presented any other arguments with respect to these rejections nor filed any Terminal Disclaimers and thus the rejections are maintained.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record of a quantum dot surface modified with compounds of chemical formula 1-4 or 1-5. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
7/13/22